


110 HR 1164 IH: Hate Crime Statistics Improvement Act

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1164
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mrs. Maloney of New
			 York (for herself, Ms. Lee,
			 Mr. Cummings,
			 Ms. Zoe Lofgren of California,
			 Ms. Woolsey, and
			 Mr. George Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Hate Crime Statistics Act to require the
		  Attorney General to acquire data about crimes that manifest evidence of
		  prejudice based on gender.
	
	
		1.Short titleThis Act may be cited as the
			 Hate Crime Statistics Improvement Act
			 of 2007.
		2.Amendment to Hate
			 Crime Statistics Act
			(a)In
			 generalSubsection (b)(1) of the first section of the Hate Crime
			 Statistics Act (28 U.S.C. 534 note) is amended—
				(1)by striking
			 or after sexual orientation,; and
				(2)by inserting
			 or gender, after ethnicity,.
				(b)ApplicationThe
			 amendment made by subsection (a) applies to data about crimes occurring on or
			 after the first day of the first calendar year after the enactment of this
			 Act.
			
